Upon an information by the Bar Association of the City of Boston alleging that the public good of the Commonwealth required the removal of John F. Dowd from his office as Sheriff of the County of Suffolk, the following order was made:
Now on this seventeenth day of November, in the year of our Lord one thousand nine hundred and thirty-nine, by and before a majority of the Justices of the Supreme Judicial Court, namely, Fred T. Field, Chief Justice, and Charles H. Donahue, Henry T. Lummus, Arthur W. Dolan and James J. Ronan, Associate Justices, upon the information brought by the Bar Association of the City of Boston against John F. Dowd, it being made to appear to ■ said court that the said John F. Dowd has resigned the office of Sheriff of the County of Suffolk, and has ceased to hold said office, and that a successor to him in said office has been duly appointed and has duly qualified and now holds said office, and that this proceeding has thereby become moot: therefore It is considered by said court, all of said Justices concurring and they being a majority of all the Justices of said court, that said information be
and is hereby dismissed without prejudice.
„ _ _ Fred T. Field,
Chief Justice. Charles H. Donahue, Henry T. Lummus,
Arthur W. Dolan,
James J. Ronan,

Associate Justices,